Citation Nr: 0415907	
Decision Date: 06/18/04    Archive Date: 06/23/04

DOCKET NO.  96-13 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a left shoulder 
disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. N. Bland, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1972 to December 
1979 and from September 1989 to April 1995.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which denied service connection for 
left shoulder, and low back disabilities.  In a September 
2002 rating decision, the RO granted service connection for 
mechanical lower back pain with degenerative disc disease.  
Therefore, the issue of entitlement to service connection for 
a low back disability is no longer in appellate status.

The Board remanded this case in January 1998, March 2001, and 
July 2003, for additional development. 

Although the Board regrets further delay, this appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify you if further action is 
required on your part.


REMAND

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000) requires VA to advise claimants of 
the evidence needed to substantiate their claims, of what 
evidence they are responsible for obtaining and of what 
evidence VA will undertake to obtain.  38 U.S.C.A. § 5103(a) 
(West 2002).  VA has elaborated on these obligations by 
adopting a regulation providing that it will tell claimants 
to supply relevant evidence in their possession.  38 C.F.R. 
§ 3.159(b) (2003).  

The Court has held that the notice requirements of the VCAA 
are not met unless VA can point to a specific document in the 
claims folder.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Although the veteran received a letter notifying him 
of the VCAA in June 2002, it did not contain all of the 
information required under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  For instance, the notice did not tell 
the veteran what evidence was needed to substantiate his 
claim, or that he should submit relevant evidence in his 
possession.  While the Board regrets the need for yet another 
remand of this case, the courts have required strict 
adherence to the notice requirements of the VCAA.  See e.g., 
Pelegrini v. Principi, 17 Vet. App. 412 (2004).  

Accordingly, this case is returned to the RO for the 
following action: 

1.  The AMC or RO should provide the 
appellant with notice regarding the claim 
on appeal in accordance with 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).

2.  The AMC or RO should re-adjudicate 
the claim on appeal, and if the benefit 
remains denied, issue a supplemental 
statement of the case.  The case should 
then be returned to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

